Citation Nr: 0208317	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's son, R., may be recognized as a 
helpless child.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from January 17, 1952 to 
September 23, 1952.  The veteran died in December 1979; the 
appellant is his surviving spouse.  His son, R., who is the 
subject of this appeal, was born on April [redacted], 1948, and 
attained the age of 18 on April [redacted], 1966.         

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 1997 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (the RO), which determined that the veteran's 
son, R., was not entitled to benefits as a "child" on the 
basis of permanent incapacity for self support by reason of 
mental or physical defects at the date of attaining the age 
of 18 under the provisions of 38 C.F.R. § 3.356 (2001).     

In a May 1999 decision, the Board determined that the 
criteria for recognition of R. as a "helpless child" on the 
basis of permanent incapacity for self-support by reason of 
mental defects at the date of attaining the age of 18 have 
not been met and the appellant's claim was denied.  The 
appellant appealed to the United States Court of Appeals for 
Veterans' Claims (the Court).  

In an October 2001 Order, the Court vacated the May 1999 
Board decision and remanded the matter to the Board for 
readjudication under the Veterans' Claims Assistance Act of 
2000.  



FINDINGS OF FACT

1.  The appellant's and the veteran's son, R., was born on 
April [redacted], 1948, and attained the age of 18 on April [redacted], 
1966.  

2.  At the time of his eighteenth birthday in April 1966, R. 
was permanently incapable of self-support by reason of mental 
defects.  


CONCLUSION OF LAW

R. may be considered a "child" for purposes of benefits 
under Title 38, United States Code.  38 U.S.C.A. §§ 101(4) 
(West 1991); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

For the purpose of most benefits under Title 38, United 
States Code, a veteran's child may be considered a "child" 
after age 18 if found by a rating determination to have 
become, prior to age 18, permanently incapable of self-
support.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57, 3.315 
(2001).

Under the provisions of 38 C.F.R. § 3.356, a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Rating determinations will be made solely on 
the basis of whether the child is permanently incapable of 
self-support through his own efforts by reason of physical or 
mental defects.  38 C.F.R. § 3.356 (a), (b) (2001).  

It should be borne in mind that employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  Id.  In those cases where 
the extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  Id.  In such cases, there should be 
considered whether the daily activities of the child in the 
home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient income 
for reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter should not 
be considered as a major factor in the determination to be 
made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  Id.  

The Court interprets the foregoing as requiring that the 
adjudicatory body focus "on the claimant's condition at the 
time of his or her 18th birthday; it is that condition which 
determines whether the claimant is entitled to the status of 
'child.'"  Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

Analysis

Initial Matters

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  In this case, the claim is not 
final and remains pending.  The provisions of the VCAA are 
accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the appellant 
of the necessary information and evidence regarding her claim 
on appeal.  In a letter dated in June 1990, the RO notified 
the appellant of what evidence she needed to submit in order 
for the claim to be granted.  In a May 1997 statement of the 
case, the RO notified the appellant of the pertinent law and 
regulations.  The RO also informed the appellant what 
evidence was considered. 

The Board finds that the VA fulfilled its duty to assist the 
appellant in obtaining evidence.  Review of the record 
reveals that in a March 2002 letter, the Board informed the 
appellant that she had 90 days to submit additional evidence 
and argument in support of her claim.  A statement by the 
appellant's attorney and a lay statement by R.'s former 
employer were received.  

The Board finds that the appellant has been given ample 
notice of the kind of evidence which should be submitted in 
support of the claim on appeal and has been accorded the 
opportunity to present evidence and argument in support of 
the claim; and indeed she has done so.  In short, the Board 
has carefully considered the provisions of the VCAA in light 
of the record on appeal, and finds that the development of 
the claim has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellant's claim has 
been adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for re-
adjudication is required under the VCAA or otherwise.

Discussion

The appellant's representative asserts that the veteran's and 
appellant's son, R., was and is permanently incapable of self 
support, and as such, is the helpless child of the veteran.  
The evidence indicates that R. was born on April [redacted], 1948 and 
reached the age of 18 on April [redacted], 1966.

The evidence of record includes an August 1954 psychological 
report which indicates that R. was a slow learner.  He had a 
Binet of 75 and his mental age was 4 years, 9 months when his 
chronological age was 6 years, 4 months.  The report states 
that R. should attend kindergarten for the next school year, 
and grade one in September 1955, and then in September 1956, 
consideration should be given to a special class program the 
next year.  A copy of a school report card received at the RO 
in March 1989 noted that R. took special education classes in 
high school and graduated in May 1967.  This report card 
showed that he received C's and D's but never received an F.  

Evidence of record also includes an October 1996 
psychological evaluation undertaken for the purpose of a 
vocational assessment of R.  It was noted in that report that 
R. was 48 years old and resided with his mother.  He had 
graduated from high school in 1967 and had been enrolled in 
specialized educational classes throughout his educational 
career.  It was noted that he was subsequently employed in 
janitorial work for 15 years until 1985 and briefly worked 
for a cleaning service in 1988.  The examining psychologist 
noted that R. required a "great deal" of assistance in both 
of those employment settings and apparently displayed a 
fairly slow working rate.  R. was presently unemployed and 
was unsure of what type of work he would like to pursue. 

The examiner noted that R.'s medical history revealed 
significant visual acuity problems, a moderate to severe 
articulatory deficit and ulcers.  He also claimed to have a 
back related ailment and a nervous condition; however, he had 
apparently not received treatment for either condition.

The examiner noted that R. appeared to have verbalization 
skills that were beyond those expected of an individual who 
was truly mentally retarded, though it would appear that a 
mixture of learning related deficits and emotional issues may 
have contributed to under achievement and under performance 
in his educational and vocational endeavors. 

Testing revealed a Full Scale IQ score of 73.  Following an 
interview with the appellant and R., and review of diagnostic 
testing, it was the examiner's assessment that R. had a 
reading disorder; disorder of written expression; an anxiety 
disorder, not otherwise specified and borderline intellectual 
functioning.  The examiner noted that, considering the 
various limitations as well as R.'s long absence from the 
vocational employment setting, he was not ready to manage a 
competitive employment setting.  A sheltered workshop setting 
was considered to be the most appropriate, though it was 
expected that his performance would be relatively poor, given 
his current work rate.  The prognosis for overcoming these 
limitations was considered poor.

In a May 2002 statement, B.D. stated that the appellant had 
been her neighbor for many years and she knew the appellant 
and her son, R.  B.D. stated that she had been employed at a 
local store, and for much of that time, she was a personnel 
director.  B.D. stated that she helped R. get a job at the 
store in the mid 1970's.  She stated that she had to fill out 
the job application for R. and he was unable to complete a 
simple test given to employees.  B.D. indicated that she 
hired R. because she needed a dependable employee and out of 
sympathy for R. and the appellant.  B.D. stated that R. 
performed janitorial duties and he could not understand tasks 
other than sweeping or mopping.  B.D. stated that R. worked 
for minimum wage and he worked split shifts.  She noted that 
R. was pleasant to work with.  B.D. indicated that she had 
worked hard to keep other employees from firing R. due to 
poor work performance.  B.D. noted that the store closed in 
1986.  

As discussed above, under the applicable criteria, the term 
"child" includes an unmarried person who, before reaching the 
age of 18 years, became permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.356.  Regulations state that a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18.  
Dobson, supra.  The issue is one of fact premised on 
competent evidence in the individual case.  38 C.F.R. 
§ 3.356(a), (b); Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990).  In Dobson, the Court held that a person may qualify 
as a "child" under the pertinent legal framework if he is 
shown to have been permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  Essentially, the focus of the analysis 
is on the child's condition at the time of his 18th birthday.  
If the child is shown to have been capable of self-support at 
18, the Board need go no further.  If, however, the record 
reveals that he was permanently incapable of self-support at 
18, the Board must point to evidence that his condition 
changed since that time.  Id. at 445.

After consideration of all the evidence, the Board finds that 
the overall evidence is essentially in equipoise as to 
whether or not R. was rendered permanently incapable of self-
support at the date of attaining the age of 18 years.  

The evidence shows that at age 6, R.'s IQ was 75.  An October 
1996 psychological evaluation report indicates that at age 
48, R.'s IQ was 73.  Thus, it can be inferred that R.'s IQ 
was within this range at the time of his eighteenth birthday.  
The evidence of record shows that R. was able to complete 
high school and he graduated at age 19.  A copy of a school 
report card shows that R. took special education classes in 
high school and he successfully completed the classes.  The 
Board notes that R.'s successful completion of the special 
education classes implies nothing about his capacity for 
self-support.  

The evidence of record further shows that several years after 
attaining the age of 18, R. obtained employment as a janitor 
at a local store.  However, the evidence of record shows that 
R. was hired by a family friend.  The family friend protected 
R. and prevented him from being fired.  The family friend, 
B.D., stated that R. was only able to sweep and mop and he 
could not perform other duties.  The evidence shows that R. 
lost his employment at the store when the store closed in 
1986.  R. worked briefly for a cleaning service in 1988 and 
has not had employment since.  The October 1996 psychological 
report indicates that R. required a great deal of assistance 
in both of his employment settings and apparently displayed a 
slow working rate.       

The evidence dated prior to and after April [redacted], 1966, the date 
of R.'s eighteenth birthday, shows that he had an IQ of 73 to 
75, and shows that he was only able to work as a janitor when 
employed by a family friend who protected him and gave him 
limited work duties with specific instructions.  This 
evidence weighs in favor of the claim.  The Board finds that 
the evidence is in equipoise as to whether R. was permanently 
incapable of self- support as of his 18th birthday. 

As the evidence is about evenly divided, the benefit-of-the-
doubt doctrine, 38 U.S.C.A. § 5107(b) (West Supp. 2001), is 
to be applied.  Thus, the Board concludes that as of April [redacted], 
1966, the date R. attained the age of 18 years, he had 
permanent mental impairment which produced permanent 
incapacity for self- support.  38 C.F.R. § 3.356 (2001).  
Subsequent medical records dated after his 18th year show 
that he continued to be incapable of self-support.  
Accordingly, entitlement to recognition of R. as the helpless 
child of the veteran is granted. 



ORDER

Entitlement to recognition of r. as a "helpless child" of 
the veteran on the basis of permanent incapacity for self-
support on the date of attaining the age of 18 is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

